DETAILED ACTION
This office action is a response to the amendment and arguments filed on September 6, 2022.
Claims 1-4 and 6-20 are pending.
Claims 18-20 are withdrawn from consideration.
Claims 1-4 and 6-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed September 6, 2022, with respect to the objection to Claims 1-4 and 6-17 have been fully considered and are persuasive.  The objection to Claims 1-4 and 6-17 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-4 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1, 2, 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. U.S. Patent Application Publication 2021/0219291, hereinafter Chu, in view of Li et al. U.S. Patent Application Publication 2021/0105667, hereinafter Li.

Regarding Claim 1, Chu discloses a method of transmitting data in a wireless network, the method (Abstract; Figure 1, 3, 5-8 and 12; Paragraph [0004]) comprising:
 transmitting a request to send (RTS) frame from a wireless station (STA) for receipt by a wireless access point (AP) (Figure 12; Paragraph [0154] a first communication device in the WLAN 110 can exchange MAC control frames (such as RTS frames and CTS frames) with one or more second communication devices prior to transmitting the PPDU to ensure that both the first communication device and the second communication device agree on a set of sub-channels within the punctured operating channel that are idle. An RTS/CTS exchange can also be used to reserve at least a portion of the punctured operating channel for a particular time period, sometimes referred to as a TXOP, in some embodiments. After completing the RTS/CTS exchange to determine the set of sub-channels within the punctured operating channel that are idle, the first communication device can transmit one or more PPDUs to the second communication device(s) via the set of sub-channels within the punctured operating channel that are determined to be idle.; Paragraph [0157] In a UL transmission 1224, the client station 154-1 transmits (e.g., the network interface device 162 transmits) a plurality of RTS frames 1228 in sub-channels 1204 (and does not transmit anything in the sub-channel(s) 1208)),
 the RTS frame comprising a subchannel bitmap indicating allowed subchannels and disallowed subchannels for transmitting a clear to send (CTS) frame (Figure 3; Paragraph [0004] one or more punctured sub-channels for the operating channel, the one or more punctured sub-channels disallowed for use in the WLAN, wherein the one or more punctured sub-channels are within the overall frequency bandwidth of the operating channel; Paragraph [0077] In an embodiment, communication devices (e.g., the AP 114 and a client station 154) may determine that certain additional sub-channel(s) within an already punctured operating channel are busy using clear channel assessment procedures, and establish a punctured channel (with additional sub-channel(s) punctured) for a TXOP using an RTS/CTS exchange; Paragraph [0167-0168] In a UL transmission 1284, the client station 154-1 transmits (e.g., the network interface device 162 transmits) a plurality of enhanced RTS (E-RTS) frames 1288 in sub-channels 1204 (and does not transmit anything in the sub-channel(s) 1208). In an embodiment, each E-RTS frame 1288 includes a bitmap that indicates i) in which sub-channels the E-RTS frames 1288 were transmitted and ii) in which sub-channels the E-RTS frames 1288 were not transmitted. In an embodiment, each E-RTS frame 1288 includes a bitmap that indicates i) the sub-channel(s) that are idle from the standpoint of the client station 154 and ii) the sub-channel(s) that are busy from the standpoint of the client station 154. In an embodiment, each bit in the bitmap corresponds to a respective sub-channel in the overall bandwidth of the punctured operating channel; That is the RTS frame comprises a bitmap indicated allowed subchannel and disallowed subchannels for the CTS); 
and receiving the CTS frame at the wireless STA from the wireless AP on an 80 MHz channel comprising a 20 MHz subchannel indicated in the subchannel bitmap as a particular disallowed subchannel (Figure 12; Paragraph [0032-0034, 0094-0105] Discloses the operating channels including 20MHz subchannels and aggregating of four adjacent 20MHz channels to form an 80MHz composite channel; Paragraph [0167-0168] Upon receiving the RTS frames 1288 in the sub-channels 1204, the AP 114 determines (e.g., the network interface device 162 determines) whether the sub-channels 1204 are idle (from the standpoint of the AP 114). the AP 114 determines (e.g., the network interface device 122 determines) that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, which the AP 114 determines (e.g., the network interface device 122 determines) is busy. In response to determining that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, the AP 114 transmits (e.g., the network interface device 122 transmits) a DL transmission 1292 that includes a plurality of enhanced CTS (E-CTS) frames 1296 in all of the sub-channels 1204 except for the sub-channel 1204-5 (and does not transmit anything in the sub-channel(s) 1208). In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) in which sub-channels the E-CTS frames 1296 were transmitted and ii) in which sub-channels the E-RTS frames 1288 were not transmitted. In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) the sub-channel(s) that are idle from the standpoint of the AP 114 and ii) the sub-channel(s) that are busy from the standpoint of the AP 114. In an embodiment, each bit in the bitmap corresponds to a respective sub-channel in the overall bandwidth of the punctured operating channel. In the scenario illustrated in FIG. 12E, the bitmap in each E-CTS frame 1296 indicates that i) the sub-channels 1204-1, 1204-2, 1204-3, 1204-4, 1204-6, and 1204-7 are idle from the standpoint of the client station 154, and ii) the subchannel 1204-5 and the sub-channel 1208 are busy from the standpoint of the AP 114; Chu discloses various examples of different embodiments and variations of allowed subchannels and disallowed subchannels; Paragraph [0164] discloses the CTS frame which may correspond to a first allowed 80 MHz subchannel; Paragraph [0036, 0064 and 0090-0104] The punctured operating channel 300 comprises a plurality of sub-channels 304 that span an overall bandwidth 308. Within the overall bandwidth 308, one of the sub-channels is “punctured”, e.g., nothing is transmitted within one of the sub-channels. Although the example punctured operating channel 300 is illustrated as spanning an overall bandwidth corresponding to four sub-channels, other punctured operating channels span overall bandwidths corresponding to other suitable numbers of sub-channels such as eight, sixteen, twenty four, thirty two, etc., according to various embodiments. Although the example punctured operating channel 300 is illustrated as having one punctured sub-channel, other punctured operating channels include more than one punctured sub-channel depending on the overall bandwidth and such that the aggregate bandwidth of the punctured operating channel is larger than an overall bandwidth of a next smaller sized operating channel that is permitted by the wireless communication protocol, according to various embodiments. For example, if the communication protocol defines operating channels of 80 MHz and 160 MHz, a punctured operating channel spanning an overall bandwidth of 160 MHz may have up to three punctured 20 MHz sub-channels, according to an embodiment. ), 
wherein the CTS frame comprises a 20 MHz punctured preamble to avoid transmitting on the 20 MHz subchannel (Paragraph [00004-0005] Punctured subchannels disallowed for use; Paragraph [0032-0034, 0094-0105] Discloses the operating channels including 20MHz subchannels and aggregating of four adjacent 20MHz channels to form an 80MHz composite channel; Paragraph [0167-0168] Upon receiving the RTS frames 1288 in the sub-channels 1204, the AP 114 determines (e.g., the network interface device 162 determines) whether the sub-channels 1204 are idle (from the standpoint of the AP 114). the AP 114 determines (e.g., the network interface device 122 determines) that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, which the AP 114 determines (e.g., the network interface device 122 determines) is busy. In response to determining that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, the AP 114 transmits (e.g., the network interface device 122 transmits) a DL transmission 1292 that includes a plurality of enhanced CTS (E-CTS) frames 1296 in all of the sub-channels 1204 except for the sub-channel 1204-5 (and does not transmit anything in the sub-channel(s) 1208). In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) in which sub-channels the E-CTS frames 1296 were transmitted and ii) in which sub-channels the E-RTS frames 1288 were not transmitted. In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) the sub-channel(s) that are idle from the standpoint of the AP 114 and ii) the sub-channel(s) that are busy from the standpoint of the AP 114. In an embodiment, each bit in the bitmap corresponds to a respective sub-channel in the overall bandwidth of the punctured operating channel. In the scenario illustrated in FIG. 12E, the bitmap in each E-CTS frame 1296 indicates that i) the sub-channels 1204-1, 1204-2, 1204-3, 1204-4, 1204-6, and 1204-7 are idle from the standpoint of the client station 154, and ii) the subchannel 1204-5 and the sub-channel 1208 are busy from the standpoint of the AP 114; Chu discloses various examples of different embodiments and variations of allowed subchannels and disallowed subchannels; Paragraph [0064] Puncturing of 20 MHz subchannel).
Chu discloses transmission and reception of a RTS frame and a CTS frame including a subchannel bitmap indicating allowed channels and disallowed subchannels for transmitting a CTS frame but may not specifically disclose receiving the CTS frame at the wireless STA from the wireless AP on a first subchannel indicated in the subchannel bitmap and wherein the CTS frame comprises a 20 MHz preamble to avoid transmitting on the 20 MHz subchannel. 
However, Li more specifically teaches receiving the CTS frame at the wireless STA from the wireless AP on a first subchannel indicated in the subchannel bitmap (Li Paragraph [0004, 0018. 0048 and 0059-0088] the first device generates a clear to send advanced CTS-A frame based on the RTS-A frame in the first non-HT format and the status information of each subchannel included in the channel, or generates a CTS-A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle, a bit corresponding to the subchannel in the bitmap is set to 1; otherwise, the bit corresponding to the subchannel in the bitmap is set to 0; and the first device sends, to the second device, the CTS-A frame in the first non-HT format or the CTS-A frame in the first non-HT duplicated format on a subchannel corresponding to a bit whose value is 1 in the bitmap. Through interaction using the RTS-A/CTS-A frame, the first device and the second device negotiate subchannels used for data communication, that is, a primary 20 MHz channel and the subchannel corresponding to the bit whose value is set to 1 in the bitmap of the CTS-A frame)
and wherein the CTS frame comprises a 20 MHz preamble to avoid transmitting on the 20 MHz subchannel (Li Paragraph [0008-0010, 0016-0018 and 0066-0076] non-HT duplicated format; A preamble puncture mode includes a plurality of modes. Because each of the at least three bits corresponds to at least one secondary subchannel, the plurality of modes included in the preamble puncture mode can be indicated to the first device; Preamble Puncturing of 20 MHz subchannel).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu with the teachings of Li. Li provides a solution for efficient bandwidth indication utilizing a non-HT duplicated format (Li Abstract; Paragraph [0002-0012]). 

Regarding Claim 2, Chu in view of Li disclose the method as described in Claim 1. Chu in view of Li further disclose wherein the transmitting comprises transmitting the RTS frame in a non-HT duplicate PPDU with a punctured preamble (Li Paragraph [0008-0010] non-HT duplicated format; A preamble puncture mode includes a plurality of modes. Because each of the at least three bits corresponds to at least one secondary subchannel, the plurality of modes included in the preamble puncture mode can be indicated to the first device).

Regarding Claim 4, Chu in view of Li disclose the method as described in Claim 1. Chu in view of Li further disclose wherein the transmitting comprises transmitting the RTS frame in a 160 MHz operating channel of the wireless network (Chu Paragraph [0032-0036 and 0094-0100]; Li Paragraph [0048, 0071 and 0124] ).

Regarding Claim 6, Chu in view of Li disclose the method as described in Claim 4. Chu in view of Li further disclose wherein the 160 MHz operating channel comprises: a primary 80 MHz channel; and a secondary 80 MHz channel, and wherein the subchannel bitmap indicates that an upper 20 MHz channel of the secondary 80 MHz is disallowed for transmission of the CTS frame (Chu Paragraph [0004-0005, 0032-0036, 0064 and 0094-0100]; Li Paragraph [0004, 0018. 0048 and  0059-0088] A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle).

Regarding Claim 7, Chu in view of Li disclose the method as described in Claim 6. Chu in view of Li further disclose wherein the subchannel bitmap further indicates that an upper 40 MHz channel of the secondary 80 MHz channel is disallowed for transmission of the CTS frame (Chu Paragraph [0004-0005, 0036, 0064, 0090 and 0145]; Li Paragraph [0004, 0018. 0048 and  0059-0088] A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle).

Regarding Claim 13, Chu discloses a method of transmitting data in a wireless network (Abstract; Figure 1, 3, 5-8 and 12; Paragraph [0004]), the method comprising: 
receiving  a request to send (RTS) frame at a wireless access point (AP) from a wireless station (STA) (Figure 12; Paragraph [0154] a first communication device in the WLAN 110 can exchange MAC control frames (such as RTS frames and CTS frames) with one or more second communication devices prior to transmitting the PPDU to ensure that both the first communication device and the second communication device agree on a set of sub-channels within the punctured operating channel that are idle. An RTS/CTS exchange can also be used to reserve at least a portion of the punctured operating channel for a particular time period, sometimes referred to as a TXOP, in some embodiments. After completing the RTS/CTS exchange to determine the set of sub-channels within the punctured operating channel that are idle, the first communication device can transmit one or more PPDUs to the second communication device(s) via the set of sub-channels within the punctured operating channel that are determined to be idle.; Paragraph [0157] In a UL transmission 1224, the client station 154-1 transmits (e.g., the network interface device 162 transmits) a plurality of RTS frames 1228 in sub-channels 1204 (and does not transmit anything in the sub-channel(s) 1208)),,
wherein the RTS frame comprises a subchannel bitmap indicating allowed subchannels and disallowed subchannels for transmitting a clear to send (CTS) frame responsive to the RTS frame  (Figure 3; Paragraph [0004] one or more punctured sub-channels for the operating channel, the one or more punctured sub-channels disallowed for use in the WLAN, wherein the one or more punctured sub-channels are within the overall frequency bandwidth of the operating channel; Paragraph [0077] In an embodiment, communication devices (e.g., the AP 114 and a client station 154) may determine that certain additional sub-channel(s) within an already punctured operating channel are busy using clear channel assessment procedures, and establish a punctured channel (with additional sub-channel(s) punctured) for a TXOP using an RTS/CTS exchange; Paragraph [0167-0168] In a UL transmission 1284, the client station 154-1 transmits (e.g., the network interface device 162 transmits) a plurality of enhanced RTS (E-RTS) frames 1288 in sub-channels 1204 (and does not transmit anything in the sub-channel(s) 1208). In an embodiment, each E-RTS frame 1288 includes a bitmap that indicates i) in which sub-channels the E-RTS frames 1288 were transmitted and ii) in which sub-channels the E-RTS frames 1288 were not transmitted. In an embodiment, each E-RTS frame 1288 includes a bitmap that indicates i) the sub-channel(s) that are idle from the standpoint of the client station 154 and ii) the sub-channel(s) that are busy from the standpoint of the client station 154. In an embodiment, each bit in the bitmap corresponds to a respective sub-channel in the overall bandwidth of the punctured operating channel; That is the RTS frame comprises a bitmap indicated allowed subchannel and disallowed subchannels for the CTS);
 and transmitting the CTS frame from the wireless AP to the wireless STA over an 80 MHz wireless channel comprising a 20 MHz subchannel indicated as a particular disallowed subchannel in the subchannel bitmap (Figure 12; Paragraph [0032-0034, 0094-0105] Discloses the operating channels including 20MHz subchannels and aggregating of four adjacent 20MHz channels to form an 80MHz composite channel; Paragraph [0167-0168] Upon receiving the RTS frames 1288 in the sub-channels 1204, the AP 114 determines (e.g., the network interface device 162 determines) whether the sub-channels 1204 are idle (from the standpoint of the AP 114). the AP 114 determines (e.g., the network interface device 122 determines) that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, which the AP 114 determines (e.g., the network interface device 122 determines) is busy. In response to determining that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, the AP 114 transmits (e.g., the network interface device 122 transmits) a DL transmission 1292 that includes a plurality of enhanced CTS (E-CTS) frames 1296 in all of the sub-channels 1204 except for the sub-channel 1204-5 (and does not transmit anything in the sub-channel(s) 1208). In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) in which sub-channels the E-CTS frames 1296 were transmitted and ii) in which sub-channels the E-RTS frames 1288 were not transmitted. In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) the sub-channel(s) that are idle from the standpoint of the AP 114 and ii) the sub-channel(s) that are busy from the standpoint of the AP 114. In an embodiment, each bit in the bitmap corresponds to a respective sub-channel in the overall bandwidth of the punctured operating channel. In the scenario illustrated in FIG. 12E, the bitmap in each E-CTS frame 1296 indicates that i) the sub-channels 1204-1, 1204-2, 1204-3, 1204-4, 1204-6, and 1204-7 are idle from the standpoint of the client station 154, and ii) the subchannel 1204-5 and the sub-channel 1208 are busy from the standpoint of the AP 114; Chu discloses various examples of different embodiments and variations of allowed subchannels and disallowed subchannels; Paragraph [0164] discloses the CTS frame which may correspond to a first allowed 80 MHz subchannel; Paragraph [0036, 0064 and 0090-0104] The punctured operating channel 300 comprises a plurality of sub-channels 304 that span an overall bandwidth 308. Within the overall bandwidth 308, one of the sub-channels is “punctured”, e.g., nothing is transmitted within one of the sub-channels. Although the example punctured operating channel 300 is illustrated as spanning an overall bandwidth corresponding to four sub-channels, other punctured operating channels span overall bandwidths corresponding to other suitable numbers of sub-channels such as eight, sixteen, twenty four, thirty two, etc., according to various embodiments. Although the example punctured operating channel 300 is illustrated as having one punctured sub-channel, other punctured operating channels include more than one punctured sub-channel depending on the overall bandwidth and such that the aggregate bandwidth of the punctured operating channel is larger than an overall bandwidth of a next smaller sized operating channel that is permitted by the wireless communication protocol, according to various embodiments. For example, if the communication protocol defines operating channels of 80 MHz and 160 MHz, a punctured operating channel spanning an overall bandwidth of 160 MHz may have up to three punctured 20 MHz sub-channels, according to an embodiment. ),  
wherein the CTS frame comprises a 20 MHz punctured preamble to avoid transmitting on the 20 MHz subchannel (Paragraph [00004-0005] Punctured subchannels disallowed for use; Paragraph [0032-0034, 0094-0105] Discloses the operating channels including 20MHz subchannels and aggregating of four adjacent 20MHz channels to form an 80MHz composite channel; Paragraph [0167-0168] Upon receiving the RTS frames 1288 in the sub-channels 1204, the AP 114 determines (e.g., the network interface device 162 determines) whether the sub-channels 1204 are idle (from the standpoint of the AP 114). the AP 114 determines (e.g., the network interface device 122 determines) that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, which the AP 114 determines (e.g., the network interface device 122 determines) is busy. In response to determining that all of the sub-channels 1204 are idle except for the sub-channel 1204-5, the AP 114 transmits (e.g., the network interface device 122 transmits) a DL transmission 1292 that includes a plurality of enhanced CTS (E-CTS) frames 1296 in all of the sub-channels 1204 except for the sub-channel 1204-5 (and does not transmit anything in the sub-channel(s) 1208). In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) in which sub-channels the E-CTS frames 1296 were transmitted and ii) in which sub-channels the E-RTS frames 1288 were not transmitted. In an embodiment, each E-CTS frame 1296 includes a bitmap that indicates i) the sub-channel(s) that are idle from the standpoint of the AP 114 and ii) the sub-channel(s) that are busy from the standpoint of the AP 114. In an embodiment, each bit in the bitmap corresponds to a respective sub-channel in the overall bandwidth of the punctured operating channel. In the scenario illustrated in FIG. 12E, the bitmap in each E-CTS frame 1296 indicates that i) the sub-channels 1204-1, 1204-2, 1204-3, 1204-4, 1204-6, and 1204-7 are idle from the standpoint of the client station 154, and ii) the subchannel 1204-5 and the sub-channel 1208 are busy from the standpoint of the AP 114; Chu discloses various examples of different embodiments and variations of allowed subchannels and disallowed subchannels; Paragraph [0064] Puncturing of 20 MHz subchannel).
Chu discloses transmission and reception of a RTS frame and a CTS frame including a subchannel bitmap indicating allowed channel for transmitting a CTS frame but may not specifically disclose transmitting a CTS frame from the wireless AP to the wireless STA over a first wireless channel, wherein the first wireless channel is indicated as an allowed subchannel in the subchannel bitmap and wherein the CTS frame comprises a 20MHZ punctured preamble to avoid transmitting on the 20 MHz subchannel.
However, Li more specifically teaches transmitting a CTS frame from the wireless AP to the wireless STA over a first wireless channel, wherein the first wireless channel is indicated as an allowed subchannel in the subchannel bitmap (Li Paragraph [0004, 0018. 0048 and 0059-0088] the first device generates a clear to send advanced CTS-A frame based on the RTS-A frame in the first non-HT format and the status information of each subchannel included in the channel, or generates a CTS-A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle, a bit corresponding to the subchannel in the bitmap is set to 1; otherwise, the bit corresponding to the subchannel in the bitmap is set to 0; and the first device sends, to the second device, the CTS-A frame in the first non-HT format or the CTS-A frame in the first non-HT duplicated format on a subchannel corresponding to a bit whose value is 1 in the bitmap. Through interaction using the RTS-A/CTS-A frame, the first device and the second device negotiate subchannels used for data communication, that is, a primary 20 MHz channel and the subchannel corresponding to the bit whose value is set to 1 in the bitmap of the CTS-A frame),
and wherein the CTS frame comprises a 20MHZ punctured preamble to avoid transmitting on the 20 MHz subchannel (Li Paragraph [0008-0010, 0016-0018 and 0066-0076] non-HT duplicated format; A preamble puncture mode includes a plurality of modes. Because each of the at least three bits corresponds to at least one secondary subchannel, the plurality of modes included in the preamble puncture mode can be indicated to the first device; Preamble Puncturing of 20 MHz subchannel).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu with the teachings of Li. Li provides a solution for efficient bandwidth indication utilizing a non-HT duplicated format (Li Abstract; Paragraph [0002-0012]). 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Li as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application Publication 2019/0141717, hereinafter Yang.

Regarding Claim 3, Chu in view of Li disclose the method as described in Claim 1. Chu in view of Li disclose preamble puncturing and transmission of RTS PPDUs and SU PPDUs but fail to explicitly disclose wherein the transmitting comprises transmitting the RTS frame in a preamble punctured SU PPDU. 
However, Yang teaches wherein the transmitting comprises transmitting the RTS frame in a preamble punctured SU PPDU (Abstract; Paragraph [0023 and 0037-0047] SU preamble puncture signaling based on PPDU format).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu in view of Li with the teachings of Yang. Yang provides solutions that enables providing flexibility in implementation of the preamble puncturing mode, thus avoiding interference in the WLAN (Yang Abstract; Paragraph [0002-0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Li as applied to claim 1 above, and further in view of Huang et al. U.S. Patent Application Publication 2016/0316468, hereinafter Huang.

Regarding Claim 8, Chu in view of Li disclose the method as described in Claim 1. Chu in view of Li briefly disclose the use of MU-PPDU frames but may not explicitly disclose wherein the RTS frame comprises an MU-RTS frame and the CTS frame comprises an MU-CTS frame.
However, Huang more specifically teaches wherein the RTS frame comprises an MU-RTS frame and the CTS frame comprises an MU-CTS frame (Abstract; Paragraph [0035-0037] MU-RTS and MU-CTS frame exchange including bandwidth indication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu in view of Li with the teachings of Huang. Huang provides a solution in which an apparatus can effectively separate antennas to achieve spatial diversity and different channel characteristics (Huang Abstract; Paragraph [0002-0004 and 0070]).

Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Li as applied to claim 1 and 13 above, and further in view of Grandhi et al. U.S. Patent Application Publication 2012/0327870, hereinafter Grandhi.

Regarding Claim 9, Chu in view of Li disclose the method as described in Claim 1. Chu in view of Li briefly disclose bitmaps used in CTS frame (Chu Paragraph [0108 and 0167-0169]) but may not explicitly disclose receiving the CTS frame on a plurality of subchannels indicated in the subchannel bitmap.
However, Grandhi more specifically teaches receiving the CTS frame on a plurality of subchannels indicated in the subchannel bitmap (Paragraph [0062-0063 and 0141] The receiving/responding device may respond to the RTS frame from the initiating device on the one or more non-primary channels with a CTS frame if it determines that the non-primary channel is clear/idle/not-busy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu in view of Li with the teachings of Gong. Gong provides a solution in which loss of spectrum efficiency in wideband transmission can be reduced by using enhanced protocols. The spectrum usage efficiency can be improved (Gong Abstract; Paragraph [0006-0009]).

Regarding Claim 14, Chu in view of Li disclose the method as described in Claim 13. Chu in view of Li disclose bitmaps used in CTS frame (Chu Paragraph [0108 and 0167-0169]) but may not explicitly disclose transmitting the CTS frame on a plurality of subchannels indicated as allowed subchannels in the subchannel bitmap.
However, Grandhi more specifically teaches transmitting the CTS frame on a plurality of subchannels indicated as allowed subchannels in the subchannel bitmap (Paragraph [0062-0063 and 0141] The receiving/responding device may respond to the RTS frame from the initiating device on the one or more non-primary channels with a CTS frame if it determines that the non-primary channel is clear/idle/not-busy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu in view of Li with the teachings of Gong. Gong provides a solution in which loss of spectrum efficiency in wideband transmission can be reduced by using enhanced protocols. The spectrum usage efficiency can be improved (Gong Abstract; Paragraph [0006-0009]).

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Li as applied to claim 1 and 13 above, and further in view of Gong et al. U.S. Patent Application Publication 2012/0177017, hereinafter Gong.

Regarding Claim 10 and 15, Chu in view of Li disclose the method as described in Claim 1 and 13. Chu in view of Li disclose wherein the CTS frame comprises a second subchannel bitmap indicating a plurality of idle subchannels of the subchannels indicated in the subchannel bitmap of the RTS frame, and wherein the CTS frame is transmitted on at least one of the plurality of idle subchannels (Chu Paragraph [0108 and 0167-0169]; Li Paragraph [0018, 0128-0129]).
Chu in view of Li fail to explicitly disclose wherein the RTS frame further comprises a bandwidth control field having a mode subfield for indicating a dynamic bandwidth indication.
However, Gong more specifically teaches wherein the RTS frame further comprises a bandwidth control field having a mode subfield for indicating a dynamic bandwidth indication (Abstract; Paragraph [0030-0034] non-HT duplicate RTS and CTS frames including bandwidth control fields including an indication of a bandwidth operation mode of dynamic and static indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chu in view of Li with the teachings of Gong. Gong provides a solution in which bandwidth of PPDU is transmitted by a transmitting STA to a receiving STA based on bandwidth information in preceding frame within the TXOP, and transmitting STA is adapted to control the bandwidth of the PPDU by limiting the bandwidth of the PPDU to be narrower than or equal to a bandwidth of the non-HT frame. Hence PPDUs are not corrupted, and some PPDUs can be sent without using full available bandwidths (Gong Abstract; Paragraph [0001]).

Regarding Claim 11 and 16, Chu in view of Li disclose the method as described in Claim 1 and 13. Chu in view of Li further disclose wherein the CTS frame comprises a second subchannel bitmap indicating the same channels indicated in the subchannel bitmap of the RTS frame(Chu Paragraph [0108 and 0156-0159]; Li Paragraph [0018, 0128-0129]).
Chu in view of Li fail to explicitly disclose wherein the RTS frame further comprises a bandwidth control field having a mode subfield for indicating a static bandwidth indication.
However, Gong more specifically teaches a bandwidth control field having a mode subfield for indicating a static bandwidth indication (Abstract; Paragraph [0030-0034] non-HT duplicate RTS and CTS frames including bandwidth control fields including an indication of a bandwidth operation mode of dynamic and static indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chu in view of Li with the teachings of Gong. Gong provides a solution in which bandwidth of PPDU is transmitted by a transmitting STA to a receiving STA based on bandwidth information in preceding frame within the TXOP, and transmitting STA is adapted to control the bandwidth of the PPDU by limiting the bandwidth of the PPDU to be narrower than or equal to a bandwidth of the non-HT frame. Hence PPDUs are not corrupted, and some PPDUs can be sent without using full available bandwidths (Gong Abstract; Paragraph [0001]).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Li as applied to claim 1 and 13 above, and further in view of Lim et al. U.S. Patent Application Publication 2021/0029774, hereinafter Lim.

Regarding Claim 12 and 17, Chu in view of Li disclose the method as described in Claim 1 and 13. Chu in view of Li disclose wherein the CTS frame is transmitted in a non-HT duplicate PPDU using preamble puncturing (Li Abstract; Paragraph [0010 and 0018] clear to send advanced CTS-A frame based on the RTS-A frame in the first non-HT format) but fail to disclose wherein the RTS frame further comprises a bandwidth control field having a preamble puncture enabled subfield for indicating that preamble puncturing is enabled, and wherein the CTS frame is transmitted in a non-HT duplicate PPDU using preamble puncturing.
However, Lim more specifically teaches wherein the RTS frame further comprises a bandwidth control field having a preamble puncture enabled subfield for indicating that preamble puncturing is enabled (Paragraph [0098-0099] Bandwidth control fields indicating preamble puncturing is enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chu in view of Li with the teachings of Lim. Lim provides a solution in which wide bandwidth transmission of a station (STA) may be easily performed by using NCCB, and channel efficiency of a wireless LAN system may be increased, and a throughput of an STA may be enhanced (Lim Abstract; Paragraph [0035-0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414